DETAILED ACTION
1.	The communication is in response to the application received 06/01/2021, wherein claims 1-20 are pending and are examined as follows.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 06/01/2021 and 04/18/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claim 10 is objected to because of the following informalities:  Claim 10 is shown as being dependent on itself.  It appears this should be dependent on claim 1. Please check and update accordingly. Appropriate correction is required.

5.	Claim 16 is objected to because of the following informalities:  the phrase “of the” in “wherein the tracking cue identifies that the location of the of the mobile device” (emphasis added) appears twice. Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 9, 12, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 4, and 10 of U.S. Patent No. 11, 039,900 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims for controlling an adaptive lighting array. The table below features the relevant limitation from both the instant application and the patented claims.
Noted differences are primarily due to (1) the elements not necessarily being one-to-one and (2) the use of equivalent and/or substitute terms describing the elements. For e.g., instant claim 1 recites “identify a first light target for the first light emission in response to the first position; control the light assembly to direct the first light emission to the first light target” and patented claim 1 recites “control the light assembly to direct the first light emission to a first target position within the operating region based on the position of the marker”.  The foregoing limitation are construed as being similar since both disclose a means for controlling the light assembly to direct the first light emission to a first target based on a first position of a marker. Other examples of similar limitation can be found in the table below.
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Co-pending Application, respectively, indicate differences in the claim limitation.

Instant Application 17/335,443



U.S. Patent No. 11,039,900 B2
(Application no. 16/732,577)

Claim 1
An illumination system, comprising: a light assembly comprising at least one illumination source configured to selectively direct a first light emission and a second light emission in an operating region; an imager configured to capture image data in a field of view; a controller in communication with the light assembly and the imager, wherein the controller is configured to: detect a first position of a marker in the image data; 
identify a first light target for the first light emission in response to the first position; control the light assembly to direct the first light emission to the first light target; maintain the first light emission directed to the first light target; detect a second position of the marker in the image data; identify a second light target for the second light emission in response to the second position; and control the light assembly to direct the second light emission to the second light target.
Claim 1
An illumination system for a room, comprising: a light assembly comprising at least one illumination source configured to selectively direct a first light emission and a second light emission in an operating region of the room; an imager configured to capture image data in a field of view in the room; a controller in communication with the light assembly and the imager, wherein the controller is configured to: detect a position of a marker in the image data; control the light assembly to direct the first light emission to a first target position within the operating region based on the position of the marker; in response to detecting the marker in the operating region, control the light assembly to direct a second light emission to a second target position within the region based on a second position of the marker; 
in response to identifying a change in the position of the marker at a rate of motion within a predetermined velocity range in the field of view, track the motion of the marker within the operating region; and set a target location for the at least one lighting region in response to the rate of motion exceeding the predetermined velocity range.
Claim 10
…maintaining the first light emission in the first target position; detecting the marker in the image data entering the operating region of the field of view from outside an operating perimeter of the operating region; in response to detecting the marker entering the operating region, controlling the light assembly to direct a second light emission to a second target position within the operating region based on the position of the marker,
Claim 2
The illumination system according to claim 1, wherein the second position is detected while maintaining the first emission directed to the first light target.
Claim 10
…maintaining the first light emission in the first target position; detecting the marker in the image data entering the operating region of the field of view from outside an operating perimeter of the operating region; in response to detecting the marker entering the operating region, controlling the light assembly to direct a second light emission to a second target position within the operating region based on the position of the marker,
Claim 8
 The illumination system according to claim 1, wherein the first emission is maintained and directed to the first light target in response to the marker no longer being detected in the image data.
Claim 10
…and set the first target location for the first lighting region in response to the marker disappearing from the image data in the operating region.

Claim 9
The illumination system according to claim 1, wherein the second position is located in a different portion of the operating region than the first position.
Claim 4
The system according to claim 1, wherein the controller is further configured to: independently adjust the first target position and the second target position in response to the position of the marker.
Claim 12
Similar to Instant Claim 1

Claim 18
Similar to Instant Claim 2




Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “The illumination system according to claim 10, wherein the controller is further configured to: selectively adjust the first light target to a third light target in response to detecting the marker proximate to the first target position for a predetermined time”; however, the specification does not appear to discuss a third light target as claimed. Examiner respectfully requests Applicant to point out where in the specification the aforementioned limitation can be found. If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 11 depends on Claim 10, and therefore is rejected under 35 U.S.C. 112(a) for the reasons given above.
Claim 15 recites, “further comprising: receiving the tracking cue as an input to a user interface of a mobile device; and identifying the marker in the first target position in response to a location mobile device identified in coordination with the tracking cue” (emphasis added), however, the foregoing cannot be found in the specification. First, the emphasized text is unclear. Examiner believes this should probably read as “in response to a location of the mobile device identified in coordination with the tracking cue”. Examiner respectfully requests Applicant to update accordingly. Second, ¶0006 appears to address both first and second positions of a marker in the image data in combination with first and second tracking cues, respectively, however it does not indicate “in response to a location mobile device identified in coordination with the tracking cue” as claimed.  Examiner respectfully requests Applicant to point out where in the specification the aforementioned limitation can be found. If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 16 depends on claim 15 and therefore is rejected under 35 U.S.C. 112(a) for the reasons given above.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12-14, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Munari (US 2017/0367785 A1), in view of Nieminen (US 2017/0296290 A1), hereinafter referred to as Munari and Nieminen, respectively.
Regarding claim 1, Munari discloses An illumination system, comprising: a light assembly comprising at least one illumination source configured to selectively direct a first light emission and a second light emission in an operating region [Fig. 1A depicts a lighting system with light sources 103 that focus beams of light 106 on a feature of interest (e.g., oral cavity of person in a dental operatory)]; an imager configured to capture image data in a field of view [Fig. 1B discloses cameras 115 for monitoring/tracking area being illuminated. Captured images help identify objects/persons in a ROI within the dental operatory]; a controller in communication with the light assembly and the imager [Para 0024 - lighting system can include a controller(s) 118 for providing automated control of adjustable parameters of light sources 103. Fig. 1b illustrates the controller configuration and its interface with the light sources and camera. Also see para 0030 for support], wherein the controller is configured to: detect a first position of a marker in the image data [See para 0032 regarding an object or visual identifier (e.g., sunglasses, dots, etc.) placed on or near feature of interest (para 0031 - e.g., a person’s mouth) for determining relationship/orientation information. For e.g., location of sunglasses can be measured in an image - ¶0035, 0037 ]; identify a first light target for the first light emission in response to the first position [location of object/visual identifier can be tracked and relationship used to adjust the position of light sources 103 to ensure area around feature of interest remains illuminated (i.e., 1st light emission) – para 0032. Also see para 0033-0035 related to automated lighting adjustments using a known target/object]; control the light assembly to direct the first light emission to the first light target [Same as above]; maintain the first light emission directed to the first light target [1st light emission is directed to known target/object. See above citations]; detect a second position of the marker in the image data [Munari further shows ability to track movement of the target or feature of interest in captured image(s); hence, a 2nd position (i.e. new position after movement) of the target/feature of interest in the image(s) can be detected. Refer to ¶0041-0044]; identify a second light target for the second light emission in response to the second position [Plural light sources emitting plural light emissions (e.g. a 2nd emission) can be controlled during tracking of the target/feature of interest to ensure there is sufficient lighting. Same citations as above. Also refer to ¶0045]; and control the light assembly to direct the second light emission to the second light target.”  [Based on the images processed and analyzed, the target/feature of interest is identified which subsequently causes controller to determine and coordinate adjustment of the light sources, i.e. a 2nd light source for example. Same citations as above] Although Munari’s automatic light control system is found to disclose/suggest the above claimed features, Nieminen from the same or similar field of endeavor is brought in to provide additional support for “maintain the first light emission directed to the first light target [¶0092-¶0093 shows light element 33 being used to illuminate an object (i.e. 1st emission). It also shows other light elements can be activated to enhance the lighting of light element 33. This is taken to mean, the light emission of light element 33 is maintained in an operating room setting]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated light control disclosed by Munari to add the teachings of Nieminen as above to provide illumination adjustment instructions for an operating room lighting system such that the user can perform the adjustments without having to take his/her eyes off an object of illumination (e.g., patient) (para 0024); hence, the operating procedure can proceed undisturbed (para 0025).
Regarding claim 2 Munari and Nieminen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Munari further describes “wherein the second position is detected while maintaining the first emission directed to the first light target.”  [The 1st emission is directed to a feature of interest based on Munari’s method as per claim 1 above. Based on the feature of interest’s motion, the location of the object/visual identifier can be tracked to independently adjust/control the position of light sources 103, i.e. a 2nd position. See e.g. ¶0032 and ¶0042]
Regarding claim 3 Munari and Nieminen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Munari further discloses “wherein the light assembly concurrently controls the first light emission to illuminate the first light target and the second light emission to illuminate the second light target.” [The foregoing is interpreted to mean controlling the light assembly to illuminate a target in motion where the 2nd target is the 1st target displaced by some distance. As such, see Munari’s lighting control for identifying and tracking the target (e.g. ¶0041-0044)]
Regarding claim 4 Munari and Nieminen teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Munari further discloses  “wherein at least one of the first light target and the second light target are identified in response to a tracking cue of the marker identified in the image data.”  [See ¶0041-0044 where the feature of interest can be identified based on tracking information determined via captured images]
Regarding claim 5 Munari and Nieminen teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Munari further discloses  “wherein the tracking cue comprises a gesture identified in the image data.” [Gestures or movements may be identified by Munari’s lighting system. See e.g. ¶0030] 
Regarding claim 6 Munari and Nieminen teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Munari further discloses  “wherein the tracking cue comprises an input to a user interface of a mobile device.”   [See e.g. ¶0030 regarding an interactive display and various interfaces for users to provide inputs/commands. ¶0030 further describes a smart phone. Also see ¶0025 regarding inputs] 
Regarding claim 7 Munari and Nieminen teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Munari further discloses  “wherein the marker is incorporated or displayed on the mobile device.”  [Munari’s marker can be a pair of sunglasses the patient wears, dots placed around feature of interest, etc. (¶0032) which can be identified in the image for calibrating the lighting system (¶0037). Said image can be viewed by the user of the lighting system via the devices given in ¶0025]
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the system of Claim 1.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the system of Claim 4.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the system of Claim 5.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the system of Claim 2.
Regarding claim 19,  Munari discloses “A lighting system configured to independently control a plurality of illumination sources to illuminate an operating region [See abstract and Figs. 1A and 1B], the system comprising: a light assembly comprising the plurality of illumination sources [See Figs. 1A and 1B], wherein the light assembly is configured to selectively direct a first light emission and a second light emission in an operating region [See Figs. 1A and 1B]; an imager configured to capture image data in a field of view [Refer to cameras 115]; a mobile device comprising a user interface in communication with a controller of the lighting system [See e.g. ¶0030 regarding an interactive display and various interfaces for users to provide inputs/commands. ¶0030 further describes a smart phone. Also see ¶0025 regarding inputs]; the controller in communication with the light assembly and the imager [Fig. 1B discloses a controller], wherein the controller is configured to: receive a first tracking cue via the user interface of the mobile device [communication interface 121 as per Fig. 1B can be a mobile device (¶0025-0026) via user input], wherein the first tracking cue communicates a first light target for the first light emission [¶0025-0026 show the user input can control the lighting system to point to a particular area to illuminate a feature of interest]; identify a first location of the first light target in response to a first position of a marker in the image data in combination with the first tracking cue [See ¶0031 regarding detecting a target/feature of interest within a captured image. Reference the user input above.]; control the light assembly to direct the first light emission to the first light target [location of object/visual identifier can be tracked and relationship used to adjust the position of light sources 103 to ensure area around feature of interest remains illuminated (i.e., 1st light emission) – para 0032. Also see para 0033-0035]; 29maintain the first light emission directed to the first light target [1st light emission is directed to known target/object. See above citations]; receive a second tracking cue via the user interface of the mobile device [if a user can provide an input to the lighting system via a user interface of their mobile device (see citations above), then it stands to reason the user can provide additional inputs as required, i.e. a 2nd tracking cue. Note, a 2nd tracking cue may be needed to account for motion of the feature of interest], wherein the second tracking cue communicates a second light target for the second light emission [¶0025-0026 show the user input can control the lighting system to point to a particular area to illuminate a feature of interest which may be in motion]; identify a second location of the second light target in response to a second position of the marker in the image data in combination with the second tracking cue [See ¶0031 regarding detecting a target/feature of interest within a captured image. Reference the user input above.]; and control the light assembly to direct the second light emission to the second light target.  [location of object/visual identifier can be tracked and relationship used to adjust the position of light sources 103 to ensure area around feature of interest remains illuminated (i.e., 1st light emission) – para 0032. Also see para 0033-0035] Although Munari’s automatic light control system is found to disclose/suggest the above claimed features, Nieminen from the same or similar field of endeavor is brought in to provide additional support for “maintain the first light emission directed to the first light target” [¶0092-¶0093 shows light element 33 being used to illuminate an object (i.e. 1st emission). It also shows other light elements can be activated to enhance the lighting of light element 33. This is taken to mean, the light emission of light element 33 is maintained in an operating room setting] The motivation for combining Munari and Nieminen has been discussed in connection with claim 1, above. 
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the system of Claim 2.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Munari, in view of Nieminen, and in further view of Charron et al. (US 2019/0117318 A1), hereinafter referred to as Charron.
Regarding claim 17 Munari and Nieminen teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. However Munari and Nieminen do not disclose claim 17. Charron on the other hand from the same or similar field of endeavor teaches/suggests “further comprising: displaying the marker on a mobile device, wherein the detecting of the first position of the marker in the image data comprises tracking a location of the marker on the display device based on the image data.” [See ¶0026, 0038 regarding a mobile unit tracking marker]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automated light control disclosed by Munari and Nieminen to add the teachings of Charron as above to provide real-time visuals of a surgical site with accurate tracking by leveraging the tracking features of an associated intraoperative surgical navigation system (¶0008).

Allowable Subject Matter
9.	Claims 8-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Please note, this is contingent on addressing the rejections of the claims under 35 U.S.C. 112(a) and nonstatutory double patenting. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
8. The illumination system according to claim 1, wherein the first emission is maintained and directed to the first light target in response to the marker no longer being detected in the image data.  
9. The illumination system according to claim 1, wherein the second position is located in a different portion of the operating region than the first position.
10. The illumination system according to claim 1, wherein the controller is further configured to: selectively adjust the first light target to a third light target in response to detecting the marker proximate to the first target position for a predetermined time.  
11. The illumination system according to claim 10, wherein the selective adjustment of the first light target to the third light target further comprises: following the predetermined time, detecting the marker in a third position defining the third light target.  
15. The method according to claim 13, further comprising: receiving the tracking cue as an input to a user interface of a mobile device; and identifying the marker in the first target position in response to a location mobile device identified in coordination with the tracking cue.  
16. The method according to claim 15, wherein the tracking cue identifies that the location of the of the mobile device is the first target position in response to the input to a user interface of the mobile device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486